                                                                                                         FILED
                                                                                                2019 Aug-19 AM 08:42
                                                                                                U.S. DISTRICT COURT
                                                                                                    N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA
                          WESTERN DIVISION

DISLENIA MORILLO,                                 )
                                                  )
       Petitioner,                                )
                                                  )
v.                                                )    Case No. 7:19-cv-00917-AKK-SGC
                                                  )
P. BRADLEY, Warden,                               )
                                                  )
       Respondent.                                )

                               MEMORANDUM OPINION
       On July 29, 2019, the magistrate judge entered a report recommending this

matter be dismissed without prejudice for failure to prosecute. Doc. 4. Although

the petitioner was advised of her right to file specific written objections within

fourteen days, she has failed to respond to the report and recommendation.1

       Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the magistrate judge’s report

is ADOPTED and the recommendation is ACCEPTED. Accordingly, this matter

is due to be dismissed without prejudice for failure to prosecute.

       A Final Judgment will be entered.




1
 The report and recommendation was returned to court by the Postal Service as undeliverable.
Doc. 5. It is the petitioner’s responsibility to keep the court apprised of her address at all times.
DONE the 19th day of August, 2019.


                             _________________________________
                                      ABDUL K. KALLON
                               UNITED STATES DISTRICT JUDGE




                               2
